DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed May 18, 2022 is acknowledged.  Claims 49, 52, 53, 56-58, 61, and 63-66 are pending in the application.  Claims 65 and 66 are withdrawn from consideration.  Claims 1-48, 50, 51, 54, 55, 59, 60, and 62 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites “punicic acid (omega 5)” at lines 2-3.  It is unclear whether the limitations within the parenthesis are part of the claimed invention.  Therefore, the scope of the claim is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49, 52, 53, 56-58, 61, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. US 20180042845 (hereinafter “Sinai”). 
With respect to claim 49, Sinai teaches an emulsion formulation (Abstract and paragraph [0008]).
It is noted that the recitation of “for producing a cannabis-infused beverage” in the preamble of claim 49  is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation of an emulsion comprising about 2-10 wt% cannabinoid; about 2-10 wt% of a carrier oil; about 2-24 wt% of an amphipathic glycoside-composition; and about 64-94 wt% of water as recited in claim 49, Sinai teaches an emulsion composition comprising an oily phase and a water phase.  The water phase includes 80 g of water (DDW, about 76% water in the emulsion).  The oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 9.5% carrier oil in the emulsion, and 10 g cannabinoids = about 9.5% cannabinoids in emulsion).  The oily phase also includes 2.4 g of a surfactant (about 2% of an amphipathic glycoside composition in the emulsion) (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).
Regarding the limitation of wherein the amphipathic glycoside composition is selected from a composition comprising quillaja saponin or gum acacia as recited in claim 49, Sinai teaches the emulsion composition may comprise gum acacia (paragraph [0355]). 
Regarding the limitation of wherein the amount of carrier oil is at least equal to the amount of the cannabinoid as recited in claim 49, Sinai teaches the oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 9.5% carrier oil in the emulsion, and 10 g cannabinoids = about 9.5% cannabinoids in emulsion) (Abstract; paragraphs [0009], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).  
Regading the limitation of wherein the gum acacia is at least 1.5 times the total amount of the cannabinoid and carrier oil as recited in claim 49, Sinai does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of gum acacia through routine experimentation to obtain a stable emulsion product in Sinai.  One of ordinary skill in the art would have been motivated to do so because Sinai teaches the lipophilic solvent or suspension carrier may be included in order to provide a stable emulsion (the emulsion resist change in its properties over time) (paragraphs [0086], [0211], [0258], [0320], [0355], and [0460]), the amount of gum acacia present in the emulsion is contingent upon the amount of the oily fraction (carrier oil and cannabinoid) present, and the oily fraction is in the range of about 5% to about 50% (paragraphs [0044], [0045], [0172], [0222], [0267], [0332], and [0355]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
Regarding the limitation of wherein when the emulsion is mixed with a high-polyphenolic beverage a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced, wherein the transparency or taste of the cannabis-infused beverage is determined by the amphipathic glycoside composition that is selected for use in the system as recited in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (about 2% surfactant, gum acacia); and about 64-94 wt% of water (about 76% water) as recited in claim 49.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 

With respect to claim 52, Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above. 
Regarding the limitation of wherein the concentration of the cannabinoid in the beverage composition is between 10-500 mg/750 mL as recited in claim 52, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).  

With respect to claim 53, Sinai is relied upon for the teaching of the emulsion system of claim 52 which has been addressed above.
Regarding the limitation of wherein the emulsion comprises an average droplet size of 80-500nm as recited in claim 53, Sinai teaches the mean particle diameter of the droplets in the emulsion are 493, 427, 414, and 466 nanometers (paragraphs [0432], [0433], [0463] and Fig. 8 and 10).  
Regarding the limitation of wherein the turbidity of the beverage increases with average droplet size and wherein the turbidity of the beverage increases with cannabinoid concentration in claim 53, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (about 2% surfactant, gum acacia); and about 64-94 wt% of water (about 76% water) as recited in claim 49.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.

With respect to claim 56, Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above. 
Regarding the limitation of wherein the carrier oil comprises one or more of sunflower oil, olive oil, coconut oil, sesame oil, avocado oil, palm oil, soybean oil, corn oil, peanut oil, or canola oil as recited in claim 56, Sinai teaches the oily fraction is cannabis oil and canola oil and may also be coconut oil, soybean oil, sunflower, corn oil, olive oil, palm oil, peanut oil, sesame oil, and any combination thereof (paragraphs [0048], [0087], [0120], [0174], [0212], [0224], [0269], [0333], [0355], and [0439] and Table 2).

With respect to claim 57, Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the cannabinoid is selected from the group consisting of the compositions recited in claim 57, Sinai teaches the cannabinoid is THC and CBD (40:10) and may also be CBG, CBC, Δ8-THC, CBL, CBE, CBN, CBND, CBT, THCV, THCA, THCVA, Δ9-THC, and combinations thereof  (paragraphs [0002], [0020]-[0025], [0041], [0093]-[0105], [0360], [0365], and [0439] and Table 2).

With respect to claim 58, Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of “wherein the beverage is … “ as recited in claim 58, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).

With respect to claim 61, Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above. 
Regarding the recitation of “wherein the emulsion is compatible with a sterilization process, wherein the sterilization process is selected from one or more of tunnel pasteurization, retort, high temperature short time, aseptic, hot fill, or dimethyldicarbonate” in claim 61, it has been held that the recitation that an element is “compatible with” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Sinai teaches the emulsion can be sterilized such as by autoclave (paragraphs [0160], [0373], [0422], [0449], and [0463]).

With respect to claim 63, Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the emulsion further comprises one or more of vitamin A, vitamin D, vitamin E, vitamin K, DHA, omega 3, punicic acid (omega 5), fish oil, flaxseed oil, hemp seed oil, curcumin, lutein, CoQ-10, flavor oil or terpenes as recited in claim 63, Sinai teaches the emulsion comprises tocopherol (vitamin E) and may further comprise flavoring agents including D-limonene (flavor oil and terpene) (paragraphs [0032], [0049], [0091], [0111], [0121], [0148], [0175], [0215], [0261], [0270], [0293], [0334], [0358], [0373], and [0439] and Table 2).

With respect to claim 64, Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the recitation of “wherein the cannabis-infused beverage is organically certified” in claim 64, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]).

Claims 49, 52, 53, 56-58, 61, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Forsythe US 20190142034 (hereinafter “Forsythe”).
With respect to claim 49, Forsythe teaches an emulsion (paragraph [0049]).
It is noted that the recitation of “for producing a cannabis-infused beverage” in the preamble of claim 49 is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation of an emulsion comprising about 2-10 wt% cannabinoid; about 2-10 wt% of a carrier oil; about 2-24 wt% of an amphipathic glycoside-composition; and about 64-94 wt% of water as recited in claim 49, Forsythe teaches an emulsion comprising 5% of phytocannabinoids, 7% carrier oil, 2% surfactant (amphipathic glycoside composition), and 85.4% water (paragraph [0049]).
Regarding the limitation of wherein the amphipathic glycoside composition is selected from a composition comprising quillaja saponin or gum acacia as recited in claim 49, Forsythe teaches the surfactant comprises gum acacia or quillaja saponin (paragraphs [0046] and [0049]).  
Regarding the limitation of wherein the amount of carrier oil is at least equal to the amount of the cannabinoid as recited in claim 49, Forsythe teaches the emulsion comprises 7% carrier oil and 5% phytocannabinoids (cannabinoids) (paragraph [0049]).  
However, Forsythe does not expressly disclose the composition comprising quillaja saponin is at least 0.25 times the total amount of the cannabinoid and the carrier oil or the gum acacia is at least 1.5 times the total amount of the cannabinoid and carrier oil as recited in claim 49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of surfactant selected through routine experimentation to obtain a stable emulsion in Forsythe.  One of ordinary skill in the art would have been motivated to do so because Forsythe teaches the phytocannabinoid preparation may include emulsifiers, surfactants, or other additives to increase water solubility of the phytocannabinoids (paragraph [0046]), the amount of surfactant is contingent upon the quantity of phytocannabinoids present in the emulsion, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of “wherein when the emulsion is mixed with a high-polyphenolic beverage a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced, wherein the transparency or taste of the cannabis-infused beverage is determined by the amphipathic glycoside composition that is selected for use in the system” recited in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Forsythe (paragraphs [0046] and [0049]), as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (5% of phytocannabinoids); about 2-10 wt% of a carrier oil (7% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (2% surfactant comprising gum acacia or quillaja saponin); and about 64-94 wt% of water (85.4% water) as recited in claim 49.  Additionally, the emulsion of Forsythe is capable of being mixed with high-polyphenolic beverages (paragraphs [0010], [0020], [0021], and [0044]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 

With respect to claim 52, Forsythe is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the concentration of the cannabinoid in the beverage composition is between 10-500 mg/750 mL as recited in claim 52, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]).  

With respect to claim 53, Forsythe is relied upon for the teaching of the emulsion system of claim 52 which has been addressed above.
Regarding the limitation of wherein the emulsion comprises an average droplet size of 80-500nm as recited in claim 53, Forsythe does not expressly disclose this limitation.  
Absent any clear and convincing evidence to the contrary, the emulsion would naturally display the claimed average droplet size since Forsythe teaches an emulsion comprising the claimed combination of ingredients and appropriate quantities which is substantially similar to the presently claimed emulsion system.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to optimize the average droplet size in the emulsion of Forsythe through routine experimentation to obtain a stable emulsion.  One of ordinary skill in the art would have been motivated to do so because the average droplet size of the emulsion is a variable that can be modified by the processing conditions of the emulsion as well as the inclusion of additives,  Forsythe teaches the phytocannabinoid preparation may include emulsifiers, surfactants, or other additives to increase water solubility of the phytocannabinoids and the phytocannabinoid preparation may be subjected to distillation, purification, winterization, or other approaches (paragraphs [0046] and [0051]), and without showing unexpected results, the claimed average droplet size of the emulsion cannot be considered critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of the turbidity of the beverage increases with average droplet size and the turbidity of the beverage increases with cannabinoid concentration in claim 53, Forsythe does not expressly disclose this limitation.  However, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Forsythe (paragraphs [0046] and [0049]), as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (5% of phytocannabinoids); about 2-10 wt% of a carrier oil (7% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (2% surfactant comprising gum acacia or quillaja saponin); and about 64-94 wt% of water (85.4% water) as recited in claim 49.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.

With respect to claim 56, Forsythe is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the carrier oil comprises one or more of sunflower oil, olive oil, coconut oil, sesame oil, avocado oil, palm oil, soybean oil, corn oil, peanut oil, or canola oil as recited in claim 56, Forsythe teaches the carrier oil comprises olive oil (paragraphs [0047] and [0049]).

With respect to claim 57, Forsythe is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the cannabinoid is selected from the group consisting of the compositions recited in claim 57, Forsythe teaches the phytocannabinoids include decarboxylated phytocannabinoids such as delta-9-tetrahydrocannabinol ("THC"), cannabidiol ("CBD"), cannabichromene ("CBC"), cannabielsoin ("CBE"), delta-8-tetrahydrocannabinol (".DELTA.8-THC"), iso-tetrahydrocannabinol ("iso-THC"), cannabicyclol ("CBL"), cannabicitran ("CBT"), any acid form (i.e. not decarboxylated), any varin side chain form (e.g. THCv, CBDv, etc.), any chemically modified phytocannabinoid (e.g. glycosylation to increase water solubility, acetylation, etc.), any other phytocannabinoid produced by any variety of C. sativa or that are known degradation products that have psychoactive or other properties (e.g. 11-hydroxy-THC, cannabinol ("CBN"), etc.) (paragraph [0043]).

With respect to claim 58, Forsythe is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of “wherein the beverage is …” as recited in claim 58, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]).
  
With respect to claim 61, Forsythe is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the emulsion is compatible with a sterilization process, wherein the sterilization process is selected from one or more of tunnel pasteurization, retort, high temperature short time, aseptic, hot fill, or dimethyldicarbonate as recited in claim 61, it has been held that the recitation that an element is “compatible with” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Forsythe teaches pasteurization helps with stabilization (paragraphs [0051]-[0052])

With respect to claim 63, Forsythe is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the emulsion further comprises one or more of vitamin A, vitamin D, vitamin E, vitamin K, DHA, omega 3, punicic acid (omega 5), fish oil, flaxseed oil, hemp seed oil, curcumin, lutein, CoQ-10, flavor oil or terpenes as recited in claim 63, Forsythe teaches the emulsion further comprises terpenoids and other chemicals found in the C. sativa plant (paragraphs [0026], [0041], and [0055]).

With respect to claim 64, Forsythe is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
 Regarding the limitation of wherein the cannabis-infused beverage is organically certified as recited in claim 64, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Forsythe.  Additionally, the emulsion of Forsythe is capable of being mixed with beverages (paragraphs [0010], [0020], [0021], and [0044]).  

Claims 49, 52, 53, 56-58, 61, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. US 20180042845 (hereinafter “Sinai”) in view of Bromley US 20160081927 (hereinafter “Bromley”). 
With respect to claim 49, Sinai teaches an emulsion formulation (Abstract and paragraph [0008]).
It is noted that the recitation of “for producing a cannabis-infused beverage” in the preamble of claim 49  is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitation of an emulsion comprising about 2-10 wt% cannabinoid; about 2-10 wt% of a carrier oil; and about 64-94 wt% of water as recited in claim 49, Sinai teaches an emulsion composition comprising an oily phase and a water phase.  The water phase includes 80 g of water (DDW, about 76% water in the emulsion).  The oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 9.5% carrier oil in the emulsion, and 10 g cannabinoids = about 9.5% cannabinoids in emulsion) (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).
Regarding the limitation of wherein the amount of carrier oil is at least equal to the amount of the cannabinoid as recited in claim 49, Sinai teaches the oily phase includes 20 g of cannabis oil in canola oil (oily fraction), and the oily fraction comprises about 50% cannabinoids (40 TCH:10 CBD) (10 g cannabis oil and canola oil = about 9.5% carrier oil in the emulsion, and 10 g cannabinoids = about 9.5% cannabinoids in emulsion) (Abstract; paragraphs [0009], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).  
However, Sinai does not expressly disclose the emulsion comprises 2-24 wt% of an amphipathic glycoside composition, wherein the amphipathic glycoside composition is selected from a composition comprising quillaja saponin, and wherein the composition comprising quillaja saponin is at least 0.25 times the total amount of the cannabinoid and the carrier oil.
Bromley teaches an emulsion comprising water, oil, cannabinoid(s), and less than about 20% of saponins (stabilizers) such as saponin from quillaja bark (paragraphs [0005], [0089], [0265], [0304]-[0307], [0328], [0364], [0365], [0369], and [0380]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Bromley, to select saponin from quillaja bark in Sinai based in its suitability in its intended purpose with the expectation of successfully preparing a stable emulsion (paragraphs [0086], [0211], [0258], [0320], and [0355]).  One of ordinary skill in the art would have been motivated to do so because Sinai and Bromley similarly teach emulsions comprising cannabinoids, carrier oils, and water, Bromley teaches preparing an emulsion with desirable properties including improved clarity (e.g., small particle size, low turbidity), stability (lack of separation), smell, and taste (paragraphs [0322]-[0325]), Sinai teaches the emulsion may further comprise additional ingredients such as surfactants, antiadherents, binders, coatings, disintegrants, lubricants, glidants, sorbents, and preservatives (paragraphs [0031], [0134], [0199], [0248], [0348], and [0370]), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of wherein when the emulsion is mixed with a high-polyphenolic beverage a cannabis-infused beverage comprising a turbidity of 22-1415 NTU is produced, wherein the transparency or taste of the cannabis-infused beverage is determined by the amphipathic glycoside composition that is selected for use in the system as recited in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Sinai in view of Bromley.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2) in view of Bromley (paragraphs [0005], [0089], [0265], [0304]-[0307], [0328], [0364], [0365], [0369], and [0380]) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (less than about 20% of saponins from quillaja bark); and about 64-94 wt% of water (about 76% water) as recited in claim 49.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04. 

With respect to claim 52, modified Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the concentration of the cannabinoid in the beverage composition is between 10-500 mg/750 mL as recited in claim 52, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of Sinai in view of Bromley.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).

With respect to claim 53, modified Sinai is relied upon for the teaching of the emulsion system of claim 52 which has been addressed above.
Regarding the limitation of wherein the emulsion comprises an average droplet size of 80-500nm as recited in claim 53, Sinai teaches the mean particle diameter of the droplets in the emulsion are 493, 427, 414, and 466 nanometers (paragraphs [0432], [0433], [0463] and Fig. 8 and 10).  
Regarding the limitation of the turbidity of the beverage increases with average droplet size and the turbidity of the beverage increases with cannabinoid concentration in claim 53, there is no structural difference between the claimed emulsion system and the emulsion of modified Sinai.  Sinai (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2) in view of Bromley (paragraphs [0005], [0089], [0265], [0304]-[0307], [0328], [0364], [0365], [0369], and [0380]) as shown above, teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (less than about 20% of saponins from quillaja bark); and about 64-94 wt% of water (about 76% water) as recited in claim 49.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).  Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.
 
With respect to claim 56, modified Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above. 
Regarding the limitation of wherein the carrier oil comprises one or more of sunflower oil, olive oil, coconut oil, sesame oil, avocado oil, palm oil, soybean oil, corn oil, peanut oil, or canola oil as recited in claim 56, Sinai teaches the oily fraction is cannabis oil and canola oil and may also be coconut oil, soybean oil, sunflower, corn oil, olive oil, palm oil, peanut oil, sesame oil, and any combination thereof (paragraphs [0048], [0087], [0120], [0174], [0212], [0224], [0269], [0333], [0355], and [0439] and Table 2).

With respect to claim 57, modified Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the cannabinoid is selected from the group consisting of the compositions recited in claim 57, Sinai teaches the cannabinoid is THC and CBD (40:10) and may also be CBG, CBC, Δ8-THC, CBL, CBE, CBN, CBND, CBT, THCV, THCA, THCVA, Δ9-THC, and combinations thereof  (paragraphs [0002], [0020]-[0025], [0041], [0093]-[0105], [0360], [0365], and [0439] and Table 2).

With respect to claim 58, modified Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
 Regarding the limitation of “wherein the beverage is …” as recited in claim 58, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of modified Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).

With respect to claim 61, modified Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the emulsion is compatible with a sterilization process, wherein the sterilization process is selected from one or more of tunnel pasteurization, retort, high temperature short time, aseptic, hot fill, or dimethyldicarbonate as recited in claim 61, it has been held that the recitation that an element is “compatible with” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Additionally, Sinai teaches the emulsion can be sterilized such as by autoclave (paragraphs [0160], [0373], [0422], [0449], and [0463]).

With respect to claim 63, modified Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the emulsion further comprises one or more of vitamin A, vitamin D, vitamin E, vitamin K, DHA, omega 3, punicic acid (omega 5), fish oil, flaxseed oil, hemp seed oil, curcumin, lutein, CoQ-10, flavor oil or terpenes as recited in claim 63, Sinai teaches the emulsion comprises tocopherol (vitamin E) and may further comprise flavoring agents including D-limonene (flavor oil and terpene) (paragraphs [0032], [0049], [0091], [0111], [0121], [0148], [0175], [0215], [0261], [0270], [0293], [0334], [0358], [0373], and [0439] and Table 2).

With respect to claim 64, modified Sinai is relied upon for the teaching of the emulsion system of claim 49 which has been addressed above.
Regarding the limitation of wherein the cannabis-infused beverage is organically certified as recited in claim 64, Applicant is reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As previously discussed in claim 49, there is no structural difference between the claimed emulsion system and the emulsion of modified Sinai.  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]), and Bromley teaches the emulsion may be added to a beverage base such as water, juice, or soda (paragraph [0065]).

Response to Amendment
The Declaration under 37 CFR 1.132 filed May 18, 2022 is insufficient to overcome the rejection of claims 49, 52, 53, 56-58, and 61-64 over Sinai, Forsythe, and Sinai in view of Bromley as set forth in the last Office action because of the following reasons:  
The Declaration indicates commonly used emulsifiers will often result in undesired sedimentation or a cloudy formulation.  Thus, without experimentation or specific guidance, making a Cannabis emulsion that is compatible with high-polyphenolic beverage is complex (paragraph 3).  Experiments were performed to determine whether the emulsions taught in Sinai and Forsythe would work in high-polyphenolic beverages (paragraphs 4 and 5).  After infusion, we monitored the beverages for the presence of an “O-ring”, sedimentation, and/or layer separation. These physical changes are indicative of incompatibility between the emulsion and the high-polyphenolic beverage. We also tested the samples for turbidity and potency after 2 week.  Consistent turbidity and potency are indicative of a stable emulsion (paragraph 6).  After 2 weeks at room temperature, only Formulas A and B (claimed invention) showed no signs of physical incompatibility. Formulas C (Sinai), D (Sinai), and E (Forsythe) all showed heavy sediments at the bottom of the samples. This sedimentation is a phenomenon caused by certain ingredients of the emulsion binding with tannin and precipitating at the bottom. This sedimentation causes instability of the infused beverage by altering the turbidity (appearance) and potency (effect) of the beverage (paragraph 7).  Formula F (Forsythe) did not have heavy sedimentation but showed a clear O-ring on top of the sample.  Formation of an O-ring can be a sing of instability:  when emulsion droplets merge and become bigger, if the emulsion oil phase density is lower than water phase, it floats to the top of the solution and forms a ring that resembles an O-ring seal (paragraph 8).  Only the control sample and Formulas A and B (claimed invention) showed no change in turbidity levels over the 2-week period, which demonstrated the stability of the infused samples (paragraph 9).  Formulas C (Sinai), D (Sinai), and E (Forsythe) showed a loss of turbidity from 40-66%, which is mainly caused by the emulsion binding with tannin and causing sedimentation (that sinks to the bottom, leaving the rest of the beverage less turbid (paragraph 10).  Due to the O-ring formation, Formula E (Forsythe) showed less of a reduction, but still a reduction (paragraph 11).  Only Formulas A and B (claimed invention) maintained potency. Formulas C (Sinai), D (Sinai), and E (Forsythe) all had major potency loss.  Formula F (Forsythe) had over 10% potency loss, which is likely contributed by the O-ring formation.  These results confirm that Formulas C (Sinai), D (Sinai), E (Forsythe), and F (Forsythe) are not suitable to be used in a high-polyphenolic beverage given the huge potency discrepancy in a short period of time (paragraph 12).  The sample infused with Formula A (claimed invention) showed consistent potency between the top layer and the bottom later. In contrast, the bottom layer of the sample infused with Formula E (Forsythe) had 8.9 times higher potency than the top layer (paragraphs 13 and 14).  This indicates that the sediment was formed by an ingredient in the wine (tannin) that binds to the emulsion with the active agent and drags the emulsion to the bottom of the beverage. It not only created an unappealing appearance for the product, but it also led to potency inconsistency. These studies show the importance of avoiding any physical incompatibility when infusing a Cannabis emulsion into a high-polyphenolic beverage (paragraph 15).  In an additional experiment, we re-created and tested the “Emulsion L1,” “Emulsion L2”, and “Emulsion L3” taught in Table 2 of Sinai (paragraph 16).  The emulsions were produced following Sinai’s instructions (paragraph 17).  After 5 days of infusion, compared to control, heavy sedimentation or layer separation was observed for emulsions L1, L2, and L3.  This again indicates that Sinai’s emulsions cannot be used in a high-polyphenolic beverage (paragraph 18).  In summary, the emulsions taught in the references that I have reviewed have undesirable physical interactions with the polyphenol and form either sediment or O-rings.  Both will affect the appearance and potency stability of the infused product (paragraph 19).
Examiner disagrees.  Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In the instant case, Formula A in the Declaration (Table 1) is not commensurate in scope with the emulsion system of independent claim 49 since Formula A includes 1% of saponin (0.5 parts of saponin/50 parts total weight of formula) which is outside the claimed range of 2-24% of an amphipathic glycoside-composition and 95% water (47.5 parts water/50 parts total weight of formula) which is outside of the claimed range of 64-94% water.  Additionally, it is unclear if the saponin used in Formula A and B in the Declaration (Table 1) is specifically quillaja saponin as presently claimed in independent claim 49 or obtained from other plants or marine organisms.  Applicant is reminded the showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).  Further, the Declaration fails to establish the criticality of the quantities of amphipathic glycoside-composition and water since  Formula A, which comprises amphipathic glycoside-composition and water outside of the claimed ranges, performed similarly to Formula B, which comprises the claimed amounts of amphipathic glycoside-composition and water.  Applicant is remined to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
It is also noted that the Declaration compares the examples of Sinai and Forsythe to the invention.  While the examples of Sinai teach emulsions comprising cannabis oil, canola oil (carrier oil), soy or egg phospholipids, and water (Table 1 and Table 2, paragraphs [0415] and [0439]), Sinai is not limited to these embodiments since the reference teaches the composition comprises cannabis, surfactant, lipophilic carrier, and water as well as gum acacia as a dispersing or suspending agent (paragraphs [0031], [0086], [0087], [0212], and [0355]).  Likewise, while Forsythe teaches in one example the formulation may include phytocannabinoids, carrier oil (miglyol 812), and surfactants (oleic acid, Tween 80, and Cremophor RH 40) (paragraphs [0047] and [0048]), Forsythe is not limited to this example since the reference also teaches the emulsion may include phytocannabinoids, carrier oil, water, and surfactant such as quillaja saponin or gum acacia (paragraphs [0046] and [0049]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Thus, the Declaration fails to show that the emulsions of Sinai and Forsythe, which comprise the claimed cannabinoid, carrier oil, amphipathic glycoside-composition, and water, are incapable of being compatible with high-polyphenolic beverages.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments filed May 18, 2022 have been fully considered.
Due to the amendments to claims, the claim objections and the 35 USC 112 rejection in the previous Office Action have been withdrawn (P6)
Applicant’s arguments have been considered but are unpersuasive.
Applicant agues the present rejections fail to make a prima facie case of obviousness because they at least do not teach or suggest all of the claim limitations and there would be no reasonable expectation of success to apply the teachings of the references and arrive at the claimed invention. The claimed invention relates to a novel and inventive understanding of the interaction of the emulsion and a high-polyphenolic beverage to produce a cannabis-infused beverage with a certain turbidity to address the challenge in the art of making a cannabis-infused high-polyphenolic beverage where the emulsifier is compatible with the drink base.  None of the references address this challenge. Sinai relates to general cannabis nanoemulsions for administration of pharmaceutical formulations and does not teach or suggest nanoemulsions for use in cannabis-infused beverages, let alone high-polyphenolic beverages. Forsythe relates to cannabis-infused beverages, for example, dealcoholized beverages, but does not teach or suggest the use of cannabis emulsions with high-polyphenolic beverages. Bromley does not teach or suggest high-polyphenolic beverages (P6-P7).
Examiner disagrees.  Independent claim 49 recites “An emulsion system for producing a cannabis-infused beverage, comprising” at lines 1-2.  The recitation of “for producing a cannabis-infused beverage” in the preamble is a statement of intended use of field of use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, then the preamble is not considered a limitation and is of no significance to the claim construction. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Applicant is also reminded the broadest reasonable interpretation of a system (or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.  See MPEP 2111.04.  As discussed above, there is no structural difference between the claimed emulsion system and the emulsion of Sinai or the emulsion of Forsythe.  Sinai teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (about 9.5% cannabinoids); about 2-10 wt% of a carrier oil (about 9.5% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (about 2% surfactant, gum acacia); and about 64-94 wt% of water (about 76% water) as recited in claim 49 (Abstract; paragraphs [0002], [0008], [0009], [0026], [0031], [0032], [0041], [0105], [0165], [0263], [0301], [0321], [0330], [0373], and [0439] and Table 2).  Additionally, Sinai teaches formulating the emulsion composition to be administered orally in the formulation such as a liquid, syrup, solution, and/or suspension and may additionally comprise antioxidants and flavours (paragraphs [0244], [0369], and [0370]). Likewise, Forsythe teaches the structure of the claimed emulsion system, which comprises an emulsion comprising about 2-10 wt% cannabinoid (5% of phytocannabinoids); about 2-10 wt% of a carrier oil (7% carrier oil); about 2-24 wt% of an amphipathic glycoside-composition selected from a composition comprising quillaja saponin or gum acacia (2% surfactant comprising gum acacia or quillaja saponin); and about 64-94 wt% of water (85.4% water) as recited in claim 49 (paragraphs [0046] and [0049]).  Further, the emulsion of Forsythe is capable of being mixed with high-polyphenolic beverages (paragraphs [0010], [0020], [0021], and [0044]).   
While Bromley does not disclose all the features of the presently claimed invention, Bromley is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, quillaja saponin in an emulsion in order to prepare an emulsion comprising cannabinoids, carrier oils, and water with desirable properties including improved clarity (e.g., small particle size, low turbidity), stability (lack of separation), smell, and taste (paragraphs [0322]-[0325]), and in combination with the primary reference Sinai, which teaches the emulsion may further comprise additional ingredients such as surfactants, antiadherents, binders, coatings, disintegrants, lubricants, glidants, sorbents, and preservatives (paragraphs [0031], [0134], [0199], [0248], [0348], and [0370]), discloses the presently claimed invention.
Applicant argues the Declaration provides evidence that the claimed subject matter shows unexpected results.  These results would be viewed as surprisingly better or exceeding that which would be expected by a person of ordinary skill in the art.  That which is surprising to one having ordinary skill in the art is neither predictable nor obvious.  As submitted in the Declaration, experiments were done to determine whether the emulsions taught in Sinai and Forsythe would work in high-polyphenolic beverages.  Thus, the Declaration provides evidence that the emulsions of the prior art do not work in the same way as the claimed invention. Specifically, the Declaration shows that the emulsions do not work a high-polyphenolic beverage, as is the objective of the claimed invention. The Declaration also supports Applicant’s previous arguments that without sufficient guidance in making a cannabis-infused high-polyphenolic beverage, there would be no reasonable expectation of success because of the challenge of the compatibility of emulsifiers with the drink base, especially when the drink contains high concentration of polyphenol. Examples of incompatibility were already shown in Figures 1-3 and Table 1 of the application as filed (paragraphs [0052] - [0054]) and are now shown further using the emulsions taught in the prior art (P7-P9).
Examiner disagrees.  A proper showing of unexpected results has not been presented to the Office for consideration, and therefore this argument is not persuasive.  
Formula A in the Declaration (Table 1) is not commensurate in scope with the emulsion system of independent claim 49 since Formula A includes 1% of saponin (0.5 parts of saponin/50 parts total weight of formula) which is outside the claimed range of 2-24% of an amphipathic glycoside-composition and 95% water (47.5 parts water/50 parts total weight of formula) which is outside of the claimed range of 64-94% water.  Additionally, it is unclear if the saponin used in Formula A and B in the Declaration (Table 1) is specifically quillaja saponin as presently claimed in independent claim 49 or obtained from other plants or marine organisms.  Applicant is reminded the showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).  
Additionally, the Declaration fails to establish the criticality of the quantities of amphipathic glycoside-composition and water since  Formula A, which comprises amphipathic glycoside-composition and water outside of the claimed ranges, performed similarly to Formula B, which comprises the claimed amounts of amphipathic glycoside-composition and water.  Applicant is remined to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
It is also noted that the Declaration compares the examples of Sinai and Forsythe to the invention.  While the examples of Sinai teach emulsions comprising cannabis oil, canola oil (carrier oil), soy or egg phospholipids, and water (Table 1 and Table 2, paragraphs [0415] and [0439]), Sinai is not limited to these embodiments since the reference teaches the composition comprises cannabis, surfactant, lipophilic carrier, and water as well as gum acacia as a dispersing or suspending agent (paragraphs [0031], [0086], [0087], [0212], and [0355]).  Likewise, while Forsythe teaches in one example the formulation may include phytocannabinoids, carrier oil (miglyol 812), and surfactants (oleic acid, Tween 80, and Cremophor RH 40) (paragraphs [0047] and [0048]), Forsythe is not limited to this example since the reference also teaches the emulsion may include phytocannabinoids, carrier oil, water, and surfactant such as quillaja saponin or gum acacia (paragraphs [0046] and [0049]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Thus, the Declaration fails to show that the emulsions of Sinai and Forsythe, which comprise the claimed cannabinoid, carrier oil, amphipathic glycoside-composition, and water, are incapable of being compatible with high-polyphenolic beverages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793